Mr. Presiding Justice Matchett and Mr. Justice Barnes concur. Finding of facts. We find as ultimate facts that Anna J. Anderson, during the lifetime of the insured, Chester A. Anderson, incurred expense on his behalf in the paying of premiums due on the policy in question, and in the contributing of moneys to the support of the ehldren of said Anna J. and Chester A. Anderson; and that the defendant insurance company paid substantially the amount of said policy to Mrs. Anna J. Anderson in good faith.